Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2020, has been entered.
 
Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific means of treating a long-chain fatty acid oxidation disorder as improving fatty acid oxidation function); and Species B (i.e., a single and specific mitochondrial anti-inflammatory composition as comprising D-Arg-2’6’-Dimethyltyrosine-Lys-Phe-NH2) in the reply filed on August 19, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that elected species A (i.e., improving fatty acid oxidation function) has been removed from the claimed invention.  As such, examination is expanded to another species recited in instant claims 1 and 10.

Status of Claims
Claims 1-15 were originally filed on April 20, 2018. 
The amendment received on April 20, 2018, canceled claim 11; and amended claims 2-3, 5-10, and 14-15.  The amendment received on February 28, 2020, canceled claims 12-15; and amended 
Claims 1-10 are currently pending and claims 1, 5-6, and 10 are under consideration as claims 2-4 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 19, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/US16/58071 filed October 21, 2016, and claims priority under 119(e) to U.S. Provisional Application No. 62/245,309 filed on October 23, 2015. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claims 1 and 10, it is noted that the instant specification defines “treatment” as improvement of one or more testable, clinically-relevant markers (See instant specification, paragraph [0042]).  Moreover, the instant specification defines “long-chain fatty acid oxidation disorders” (LC-FAODs) as representing a group of autosomal recessive inborn errors of metabolism where there are defects in one or more of six mitochondrial enzymes involved in long-chain fatty acid oxidation (See instant specification, paragraph [0044]).  Plus, the instant specification also teaches that the main presentations of LC-FAODs are characterized by involvement of the liver, skeletal muscle, or heart associated with hypoglycemia/liver function early in life, muscle weakness/rhabdomyolysis later in life, and episodic cardiomyopathy with or without arrhythmias at any age (See instant specification, paragraph [0044]).  As such, the scope of claim 1 encompasses where a long-chain fatty acid oxidation disorder is a defect in one or more of these six mitochondrial enzymes.  However, for claim 10, it is noted that the type of fatty acid oxidation disorder is not limited.  As such, the claimed patient population can have any type of fatty acid oxidation disorder thereby encompassing one or more defects in any enzyme involved in fatty acid oxidation.  Goetzman teaches that, to date, human patients have been described with pathogenic mutations in 15 of the enzymes depicted in Figure 1 where medium-chain 3-ketothiolase deficiency is very rare and medium-chain acyl-CoA dehydrogenase deficiency is more common (See Goetzman, Curr. Genet. Med. Rep. 5:132-142 (2017) at pg. 133, 1st paragraph; Fig. 1).  As such, the scope of claim 10 encompasses where a fatty acid oxidation disorder is a defect in one or more of these 15 enzymes.  
With respect to the claimed patient population, it is noted that the scope of claims 1 and 10 require that the claimed patient population has a long-chain fatty acid oxidation disorder, i.e., treating a fatty acid oxidation disorder in a patient by administering to the patient a composition…  As such, the patient population encompassed in claims 1 and 10 is in need of an increase in fatty acid metabolism thereby treating the fatty acid oxidation disorder in the patient.  
However, it is noted that the amended claimed inventions now encompass increasing fatty acid oxidation function.  Given that the claimed patient population of claim 1 is not limited as discussed above, the following discussion pertains to claim 10 only.  As will be discussed in more detail in the enablement rejection below, a patient who has a fatty acid oxidation disorder has a defect in one or more of 15 mitochondrial enzymes involved in fatty acid oxidation.  Such a defect precludes proper fatty acid metabolism.  Although D-Arg-2’6’-Dmt-Lys-Phe-NH2 has been shown to be effective in treating mitochondrial diseases by stabilizing mitochondrial structure by targeting cardiolipin and increasing fatty acid metabolism (See Szeto et al., Brit. J. Pharmacol. 171:2029-2050 (2014) at pg. 2035, col. 1, 1st paragraph; pg. 2043, col. 1, 3rd and last paragraph: teaching that SS-31 inhibits cardiolipin peroxidation thereby protecting mitochondrial cristae and facilitates ATP recovery in ischaemic tissues; teaching that SS-31 abolished the metabolic switch from fatty acid oxidation to glucose metabolism; and teaching that SS-31 mitigated mitochrondrial cristae reduction and mitochondrial oxidative damage) (See also, Wilson et al. WO Publication No. 2014/185952 A1 published on November 20, 2014 at claim 17: teaching that the administration of D-Arg-2’6’-Dmt-Lys-Phe-NH2 promotes mitochondrial fatty acid oxidation in a patient), there is no evidence in the instant specification or in the art to suggest that such results are desirable in a patient who suffers from any fatty acid oxidation disorder including a long-chain fatty acid oxidation disorder.  In other words, there is no evidence or data to support that increasing fatty acid metabolism is possible in the claimed patient population because D-Arg-2’6’-Dmt-Lys-Phe-NH2 is not known to treat the defective mitochondrial enzyme involved in the fatty acid metabolism.  Thus, even if D-Arg-2’6’-Dmt-Lys-Phe-NH2 abolishes the metabolic switch from fatty acid oxidation to glucose metabolism, the result in the claimed patient population would be an increase in circulating fatty acids including long chain fatty acids that cannot be metabolized due to the one or more defective mitochrondrial enzymes thereby resulting in a failure to produce ATP.  Rather, the evidence and data in the art suggest the benefits of D-Arg-2’6’-Dmt-Lys-Phe-NH2 administration in a patient without one or more defective mitochondrial enzymes.  Therefore, an ordinary skilled artisan would undergo undue experimentation to practice the amended claimed invention recited in claim 10 where the patient population requires a fatty acid oxidation disorder.
Additionally, it is noted that the instant specification defines a mitochondrial anti-inflammatory composition as compounds that have the biological effect of reducing mitochondrial-induced inflammatory signals where the compound’s anti-inflammatory activity is directed to an aspect of mitochondrial function or structure (See instant specification, paragraph [0048]).  Although, the instant specification discusses several examples of what constitutes one of these compounds, e.g., Bendavia™, RTA-408, and uridine triacetate, there is no required core structure necessary for a compound to exhibit the mitochondrial anti-inflammatory functional activity.  It is further noted that the exemplary compounds disclosed in the instant specification do not share any core structure that would constitute a necessary core structure needed for a compound to exhibit the desired function as further discussed in the 112(a) rejection below.
Regarding claims 5-6, it is noted that when the composition comprises D-Arg-2’6’-Dmt-Lys-Phe-NH2 (i.e., the elected species), the composition comprises the compound known as Bendavia™ (also known as SS-31, MTP-131, or elamipretide) (hereinafter “SS-31”) or analogs thereof (See instant specification, paragraph [0051]).  Bendavia™ is a tetrapeptide derivative that binds the hydrophilic head of oxidized cardiolipin moieties in the mitochondrial membrane and restores its molecular structure to normal, reducing apoptosis in the setting of hypoxia due to ischemia (See instant specification, paragraph [0051]).  Moreover, the instant specification depicts a number of analog peptide sequences of Bendavia™ (See instant specification, Fig. 2).  As such, the instant specification provides a representative number of analog sequences of D-Arg-2’6’-Dmt-Lys-Phe-NH2 thereby satisfying the 35 USC 112(a), written description requirement.  Furthermore, there is no evidence to suggest that D-Arg-2’6’-Dmt-Lys-Phe-NH2 or any analog thereof is naturally occurring.  As such, the elected species constitutes patent eligible subject matter. 

Response to Arguments
Applicant’s arguments, see Response, filed 2/28/20, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 1 and 10 has been withdrawn. 

Applicant’s arguments, see Response, filed 2/28/20, with respect to the 102(a)(1) rejection have been fully considered and are persuasive.  The rejection of claims 12 and 14 as being anticipated by Schiller et al. U.S. Patent No. 8,404,646 B2 issued on March 26, 2013 (cited in the IDS received on 11/7/18) has been withdrawn. 

Applicant’s arguments, see Response, filed 2/28/20, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 5-6, and 10 as being unpatentable over Kloner et al., J. Am. Heart Assoc. 1:1-13 (2012) (cited in the IDS received on 11/7/18) in view of Fillmore, et al., Br. J. Pharmacol. 171:2080-2090 (2014) has been withdrawn. 

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 includes a “mitochondrial anti-inflammatory composition”. The interpretation of this phrase is described above in the “Claim Interpretation” section above where a mitochondrial anti-inflammatory composition is defined as compounds that have the biological effect of reducing mitochondrial-induced inflammatory signals where the compound’s anti-inflammatory activity is directed to an aspect of mitochondrial function or structure (See instant specification, paragraph [0048]). As such, the claimed mitochondrial anti-inflammatory composition does not require a core structure necessary for a compound to exhibit the mitochondrial anti-inflammatory functional activity.  Thus, the composition must also exhibit the function of mitochondrial anti-inflammation.  
The state of the art does not teach a conserved structure for the claimed composition to function as a mitochondrial anti-inflammatory composition.  As discussed in the “Claim Interpretation” section above, Szeto et al. teaches that SS-31 inhibits cardiolipin peroxidation thereby protecting mitochondrial cristae and facilitates ATP recovery in ischaemic tissues; teaching that SS-31 abolished the metabolic switch from fatty acid oxidation to glucose metabolism; and teaching that SS-31 mitigated mitochrondrial cristae reduction and mitochondrial oxidative damage (See Szeto article, pg. 2035, col. 1, 1st paragraph; pg. 2043, col. 1, 3rd and last paragraph).  Tan et al. teaches that triheptanoin is known to improve mitochondrial function (See Tan et al., J. Cerebral Blood Flow & Metabolism 37:2035-2048 (2017) at pg. 2045, col. 2, last full paragraph).  However, the state of the art does not teach that there is a core structure shared between the compounds known to function as mitochondrial anti-inflammatory compounds.  Thus, the claim is directed to a composition with a certain function but no correlated structure associated with that function.  Without such structure known in the art, the specification does not convey possession of the breadth of the claimed genus.  
Alternatively, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification discusses several examples of what constitutes one of these compounds, e.g., Bendavia™, RTA-408, and uridine triacetate (See instant specification, paragraphs [0051]-[0058]). While these examples exhibit the function of being a mitochondrial anti-inflammatory compound, such peptides are not representative of the scope of claim 1 because these compounds do not share a common core structure that would be required for each compound to function as a mitochondrial anti-inflammatory compound.  Without indication of a common core structure, a skilled artisan would be unable to envisage other non-structurally related compounds preserve function nor to envisage those compounds other than those discussed in the specification with an expectation that function will be preserved.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claim 1 does not meet the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. WO Publication No. 2014/185952 A1 published on November 20, 2014 (cited in the Action mailed on 6/5/20), in view of Marin-Garcia et al., Cardiovascular Res. 54:516-527 (2002), and Szeto et al., Br. J. Pharmacol. 171:2029-2050 (2014) (cited in the Action mailed on 6/5/20). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1, 5-6, and 10, with respect to administering a patient a mitochondrial composition comprising D-Arg-2’,6’-Dmt-Lys-Phe-NH2:
Wilson et al. teaches a method of treating, preventing, or ameliorating left ventricular (LV) remodeling or a method for improving LV function in mammals (note: constitutes a patient as recited in instant claims 1 and 10; patient defined as any member of the animal kingdom (See instant specification, paragraph [0041])), or a method for promoting mitochondrial biogenesis, or promoting mitochondrial fatty acid oxidation in mammals by administering a pharmaceutical composition comprising a therapeutically effective amount of an aromatic-cationic peptide wherein the aromatic-cationic peptide comprises D-Arg-2’,6’-Dmt-Lys-Phe-NH2 whereby the peptide stabilizes mitochondrial biogenesis in cardiac tissues (Wilson specification; abstract; paragraph [0005]-[0006], [0014], [0020], [0024], [0131]; claims 1, 11, and 17).  The subject administered the peptide displays increased LV function compared to a control subject not administered the peptide (Wilson specification; paragraph [0009]; claim 5).  
Promoting mitochondrial biogenesis comprises stabilizing the expression level of peroxisome proliferator-activated receptor gamma co-activator (PGC1), nuclear respiratory factor 1 (NRF1), mitochondrial transcription factor A (Tfam) or a combination thereof in border zone cells treated with the peptide (Wilson specification; abstract; paragraph [0021]; claim 18).  Promoting mitochondrial fatty acid oxidation comprises stabilizing the expression level of peroxisome proliferator-activated receptors (PPARs), estrogen-related receptors (ERRα), GLUT4 (a glucose transporter), CD36 or a combination thereof in border zone cells treated with the peptide (Wilson specification; abstract; paragraph [0024]; claim 21).  
Border zone cells are defined as referring to cardiac cells that border, surround, or lie in close proximity to the infarct zone (Wilson specification; abstract; paragraph [0065]).  A therapeutically effective amount of the aromatic-cationic peptides includes levels in which the physiological effects of LV remodeling are, at a minimum, ameliorated (Wilson specification; abstract; paragraph [0068]) wherein an effective amount sufficient for achieving a therapeutic or prophylactic effects ranges from about 0.000001 mg per kg body weight per day to about 10,000 mg per kg body weight per day (Wilson specification; abstract; paragraph [0146]).  Stabilize or stabilizing is defined as referring to maintaining, or regaining gene expression levels in border zone or remote infarct cardiac cells at about the same levels as non-infarct normal cardiac cells (Wilson specification; abstract; paragraph [0080]).  
Regarding the promotion of mitochondrial biogenesis, the non-infarct cells around the infarct, i.e., border zone cells, change their structure to compensate for reduced stroke volume (Wilson specification; abstract; paragraph [0114]).  The change in structure and function of the border zone cardiac cells leads to abnormalities in the mitochondria leading to mitochondria dysfunction, loss of mitochondria, and prevention of regeneration of mitochondria (Wilson specification; abstract; paragraph [0114]).  PGC1, NRF1 and Tfam are all involved in regulation of mitochondrial biogenesis (Wilson specification; abstract; paragraph [0114]).  The administration of the aromatic-cationic peptide promotes mitochondrial biogenesis after myocardial infarction (Wilson specification; abstract; paragraph [0115]).    
Regarding regulation of fatty acid oxidation, Wilson et al. teaches that in the healthy heart, the catabolism of fatty acid provides up to 90% of the ATP (Wilson specification; abstract; paragraph [0116]).  However, the failing heart demonstrates a shift in substrate utilization toward glucose oxidation (Wilson specification; abstract; paragraph [0116]).  PGC1 directly co-activates peroxisome proliferator-activated receptors (PPARs) and estrogen-related receptors (ERRα) (Wilson specification; abstract; paragraph [0116]).  PGC1 also regulates the fatty acid transporter, CD36, and glucose transporter, GLUT4 (Wilson specification; abstract; paragraph [0116]).  The administration of the aromatic-cationic peptide regulates glucose and fatty oxidation after myocardial infarction (Wilson specification; abstract; paragraph [0117]).    
Therefore, the teachings of Wilson et al. suggests a method for improving LV function in mammals thereby reducing the likelihood of LV dilation and heart failure following myocardial infarction by promoting mitochondrial stability in mammals by administering a pharmaceutical composition comprising a therapeutically effective amount of an aromatic-cationic peptide wherein the aromatic-cationic peptide comprises D-Arg-2’,6’-Dmt-Lys-Phe-NH2 whereby the peptide is administered in an amount effective to up-regulate fatty acid oxidation, stabilize mitochondrial structure, and/or increase mitochondrial stability as recited in instant claims 1, 5-6, and 10.

	For claims 1 and 10, with respect to treating a long-chain fatty acid oxidation disorder in a patient:
	Wilson et al. teaches a method for improving LV function in mammals thereby reducing the likelihood of LV dilation and heart failure following myocardial infarction by promoting mitochondrial stability in mammals by administering a pharmaceutical composition comprising a therapeutically effective amount of an aromatic-cationic peptide wherein the aromatic-cationic peptide comprises D-Arg-2’,6’-Dmt-Lys-Phe-NH2 whereby the peptide is administered in an amount effective to up-regulate fatty acid oxidation, stabilize mitochondrial structure, and/or increase mitochondrial stability (See discussion of Wilson above).  Therefore, the teachings of Wilson et al. suggest that a composition comprising D-Arg-2’,6’-Dmt-Lys-Phe-NH2 promotes mitochondrial stability, promotes mitochondrial biogenesis, and/or promotes mitochondrial fatty acid oxidation in mammals in order to improve cardiac function.
	Marin-Garcia et al. teaches that specific defects (either inherited or acquired) in mitochondrial fatty acid metabolism may cause cardiomyopathy and arrhythmias that can lead to cardiac failure (See Marin-Garcia article, pg. 516, col. 1, last paragraph to col. 2, 1st paragraph).  The term “cardiac failure” is broadly defined as a pathophysiologic state where the heart is unable to meet the metabolic requirements of the body (See Marin-Garcia article, pg. 516, col. 2, 2nd paragraph).  Moreover, Marin-Garcia et al. teaches in Table 1 a list of disorders affecting fatty acid metabolism which can result in cardiomyopathy and/or cardiac failure (See Marin-Garcia article, pg. 521, col. 1, 2nd full paragraph).  In general, defects in the oxidation of long-chain fatty acids are more likely to cause cardiomyopathy than defects in medium-chain or short-chain fatty acids (See Marin-Garcia article, pg. 521, col. 1, 2nd full paragraph).  Specific defects in enzymes involved in long-chain and very long-chain fatty acid chains have been identified (See Marin-Garcia article, pg. 521, col. 1, 2nd full paragraph).  
Marin-Garcia et al. also teaches that conduction defects and cardiac arrhythmias have been shown to be frequently present in patients with certain defects in fatty acid oxidation (See Marin-Garcia article, pg. 522, col. 1, 3rd paragraph).  Specifically, these cardiac defects were present in patients with deficiencies in CPT-II deficiency, carnitine translocase, and MTP deficiency (See Marin-Garcia article, pg. 522, col. 1, 3rd paragraph).  These findings strongly suggest that the accumulation of arrhythmogenic intermediary metabolites of fatty acids (e.g., long-chain acylcarnitines) may be responsible for arrhythmias and potentially contributory to cardiac failure and sudden death (See Marin-Garcia article, pg. 522, col. 1, 3rd paragraph).  This is consistent with the findings that long-chain acylcarnitines accumulate with the defects in CPT-II, carnitine translocase and MPT whereas MCAS, CPT-I and carnitine carrier do not result in accumulation of these intermediates (See Marin-Garcia article, pg. 522, col. 1, 3rd paragraph).  Moreover, the accumulation of long-chain fatty acid intermediates (e.g., acylcarnitine) has been implicated in the genesis of ventricular rhythm disorders during myocardial ischemia (See Marin-Garcia article, pg. 522, col. 1, 4th paragraph).  
Additionally, Marin-Garcia et al. teaches that apoptosis plays a prominent role in the myocyte loss that occurs in human cardiac failure (See Marin-Garcia article, pg. 522, col. 2, 1st full paragraph).  One of the hallmarks of apoptosis and an early regulatory event is the release of cytochrome c from mitochondria into the cytosol (See Marin-Garcia article, pg. 522, col. 2, 2nd full paragraph).  Although, the mechanism of cytochrome c release from the inner mitochondrial membrane has not been fully elucidated, mitochondrial membrane permeabilization is a critical early step of apoptosis preceding a caspase cascade (See Marin-Garcia article, pg. 522, col. 2, 2nd full paragraph).  The permeabilization is accompanied by an early dissipation of the mitochondrial transmembrane potential (See Marin-Garcia article, pg. 522, col. 2, 2nd full paragraph).  Opening the mitochondrial permeability transition pore is accompanied by the depolarization of the mitochondrial membrane (See Marin-Garcia article, pg. 522, col. 2, 2nd full paragraph).  A component of the inner membrane which is associated with the mitochondrial pore as well as with cytochrome c is the phospholipid cardiolipin (See Marin-Garcia article, pg. 522, col. 2, 2nd full paragraph).  Cardiolipin also mediates the targeting of the pro-apoptotic protein, tBid to mitochondria implicating cardiolipin in the pathway for cytochrome c release (See Marin-Garcia article, pg. 522, col. 2, 2nd full paragraph).  Cardiolipin is also thought to play a role in membrane permeability and proton conductance as well functioning of cytochrome c oxidase (See Marin-Garcia article, pg. 522, col. 2, 2nd-4th full paragraphs).  Therefore, the teachings of Marin-Garcia et al. suggest a correlation between fatty acid oxidation disorders and cardiac failure where patients suffering from long-chain fatty acid oxidation disorder are more likely susceptible to cardiomyopathy and where cardiac apoptosis is induced by the release of cytochrome c from the mitochondrial membrane which is modulated by cardiolipin (See Marin-Garcia article, pg. 522, col. 2, 4th full paragraph).  
Szeto et al. teaches that the universality of bioenergetics failure in age-associated complex diseases has led to the idea that restoration of mitochondrial bioenergetics may present a common approach to the treatment of disorders as diverse as heart failure, ischaemia-reperfusion (IR) injury, chronic kidney disease, skeletal muscle weakness and neurodegenerative diseases (See Szeto article, pg. 2030, col. 1, 1st paragraph; pg. 2032, col. 1, last paragraph).  Szeto et al. also teaches that cardiolipin, the phospholipid that is uniquely expressed on the inner mitochondrial membrane (IMM) has been identified as a potential drug target because of its central role in the structural formation of cristae membranes and organization of the respiratory components of the electron transport chain (ETC) as well as serving as the platform for initiation of apoptosis (See Szeto article, pg. 2030, col. 1, 2nd paragraph; pg. 2031, col. 1, 1st paragraph).  Changes in cardiolipin not only alter fluidity and folding of the IMM, but can profoundly alter the organization and function of respiratory complexes (See Szeto article, pg. 2030, col. 1, 2nd paragraph; pg. 2031, col. 1, 1st paragraph).  As such, Szeto et al. reviews the discovery of the first class of compounds that target cardiolipin on the IMM and optimize cristae architecture, improve mitochondrial bioenergetics and reduce ROS generation; more specifically, the Szeto-Schiller (SS) peptides, and in particular SS-31 (See Szeto article, pg. 2030, col. 1, 2nd paragraph; pg. 2033, col. 1, last paragraph).
Szeto et al. found that the SS peptides localized to mitochondria and are concentrated on the IMM rather than the mitochondrial matrix (See Szeto article, pg. 2033, col. 1, last paragraph to col. 2, 1st paragraph).  In particular, Szeto et al. teaches that SS-31 selectively binds to cardiolipin via both electrostatic and hydrophobic interactions (See Szeto article, pg. 2033, col. 2, last paragraph).  Furthermore, during ischaemia, the rapid drop in ATP leads to elevation in cytosolic calcium followed by increase in mitochondrial calcium, which then induces mitochondrial ROS and cardiolipin peroxidation and IMM structural changes (See Szeto article, pg. 2034, col. 2, last paragraph).  However, SS-31 inhibits cardiolipin peroxidation thereby protecting mitochondrial cristae and facilitates ATP recovery in ischaemic tissues (See Szeto article, pg. 2035, col. 1, 1st paragraph).  Plus, mitochondria treated with SS-31 showed improved mitochondrial respiration and complete recovery of ATP after 1 h following ischaemia (See Szeto article, pg. 2035, col. 2, 1st paragraph).  Furthermore, Szeto et al. teaches that treatment with SS-31 prior to coronary artery ligation significantly reduced infarct size, decreased severity of arrhythmias and reduced lipid peroxidation in rats (See Szeto article, pg. 2036, col. 2, 1st full paragraph).  Thus, Szeto et al. teaches that SS-31 represents a novel strategy to enhance mitochondrial bioenergetics in the failing heart by protecting cardiolipin to facilitate electron transfer (See Szeto article, pg. 2043, col. 1, 1st paragraph).  Szeto et al. teaches a study where SS-31 improved LV function likely by improving cardiac energetics (See Szeto article, pg. 2043, col. 2, 3rd paragraph).  Moreover, Szeto et al. describes one study were SS-31 was administered to mice in the classic transverse aortic constriction (TAC) model where the sudden increase in end-systolic pressure results in cardiac hypertrophy with progression to overt heart failure (See Szeto article, pg. 2043, col. 1, 3rd paragraph).  Continuous delivery of SS-31 by osmotic mini pump over 4 weeks completely ameliorated the cardiac hypertrophy and systolic failure and myocardial fibrosis was completely prevented (See Szeto article, pg. 2043, col. 1, 3rd paragraph).  Importantly, SS-31 also abolished the metabolic switch from fatty acid oxidation to glucose metabolism, which is entirely different from that of metabolic modulators which tend to further inhibit fatty acid metabolism (See Szeto article, pg. 2043, col. 1, 3rd paragraph).  Plus, SS-31 also mitigated mitochrondrial cristae reduction and mitochondrial oxidative damage (See Szeto article, pg. 2043, col. 1, last paragraph).  Thus, this study demonstrates that SS-31 may also be beneficial in heart failure with reduced ejection fraction including where fatty acid metabolism is not inhibited (See Szeto article, pg. 2043, col. 2, 1st paragraph).  Therefore, the teachings of Szeto et al. demonstrate that D-Arg-2’,6’-Dmt-Lys-Phe-NH2 improve fatty acid oxidation in patients suffering from and/or at risk of cardiac failure by stabilizing mitochrondial structure and protecting cardiolipin.  

For claim 1, with respect to where the composition is a mitochondrial anti-inflammatory composition: 
	Wilson et al. teaches that D-Arg-2’6’-Dmt-Lys-Phe-NH2 promotes mitochondrial biogenesis and/or mitochondrial fatty acid oxidation thereby constituting a mitochondrial targeting peptide (Wilson specification; abstract; paragraph [0005]-[0006], [0014], [0020], [0024], [0131]; claims 1, 11, and 17).  
Additionally, regarding the mitochondrial composition being anti-inflammatory, since Wilson et al. teaches administering a mitochondrial composition comprising D-Arg-2’6’-Dmt-Lys-Phe-NH2 thereby constituting a well-known mitochondrial composition, the functional property (i.e., being anti-inflammatory) of the mitochondrial composition as claimed and the known mitochondrial composition are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., being anti-inflammatory) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the teachings of Wilson et al. satisfies the claim limitations as recited in instant claim 1 with respect to the composition being a mitochondrial anti-inflammatory composition.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Wilson et al. does not expressly teach a method of treating a long-chain fatty acid oxidation disorder in a patient by administering to the patient a mitochondrial anti-inflammatory composition comprising D-Arg-2’,6’-Dmt-Lys-Phe-NH2 that stabilizes mitochondrial structure in an amount effective to increase mitochondrial stability as recited in instant claims 1, 5-6, and 10.  However, the teachings of Marin-Garcia et al. and Szeto et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a method of treating a long-chain fatty acid oxidation disorder in a patient by administering to the patient a mitochondrial anti-inflammatory composition comprising D-Arg-2’,6’-Dmt-Lys-Phe-NH2 that stabilizes mitochondrial structure in an amount effective to increase mitochondrial stability as recited in instant claims 1, 5-6, and 10, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Wilson et al. and administer a mitochondrial anti-inflammatory composition to a patient in an amount effective to increase mitochondrial stability by stabilizing mitochondrial structure in order to treat the patient suffering from a long-chain fatty acid oxidation disorder.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because patients suffering from a long-chain fatty acid oxidation disorder were known to be more likely susceptible to cardiomyopathy where cardiac apoptosis is induced by the release of cytochrome c from the mitochondrial membrane which is modulated by cardiolipin as taught by Marin-Garcia et al.  Furthermore, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because administering D-Arg-2’,6’-Dmt-Lys-Phe-NH2 was known to improve fatty acid oxidation in patients suffering from and/or at risk of cardiac failure by stabilizing mitochrondial structure and protecting cardiolipin as taught by Szeto et al. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that D-Arg-2’,6’-Dmt-Lys-Phe-NH2 of Wilson et al. was used to promote mitochondrial stability, promote mitochondrial biogenesis, and/or promote mitochondrial fatty acid oxidation in mammals thereby improving cardiac function and therefore administering D-Arg-2’,6’-Dmt-Lys-Phe-NH2 to a patient suffering from a long-chain fatty acid oxidation disorder would support the treatment of a long-chain fatty acid oxidation disorder given the correlation between a long-chain fatty acid oxidation disorder and cardiomyopathy as taught by Marcin-Garcia et al. and Szeto et al. by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654